March 8, 2011 Mr. Jim Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance treet, NE Washington, D.C. 20549-4720 Re:TapImmune, Inc. (the “Registrant”) Form 10-K for the year ended December 31, 2009 Form 10-Q for the quarter ended June 30, 2010 File No. 000-27239 Dear Mr. Rosenberg: We have received your letter dated February 23, 2011 providing comments to the Registrant’s most recent Annual Report filed on Form 10-K and the Quarterly Report filed on Form 10-Q for the two quarter ended June 30, 2010.While we are reviewing your comments and preparing responses thereto, we do not believe that we will be able to complete our responses until March 15, 2011 due to the schedules of our accountants and auditors and our commitment to preparing our audited financial statements for the year ended December 31, 2010 on a timely basis. If you have any questions with the above or prior to then, please contact William Rosenstadt at (212) 588-0022. Sincerely, TapImmune Inc. /s/ Denis Corin cc:Sasha Parikh, Staff Accountant Don Abbot, Review Accountant
